Curia.

This is not such an entitling of the affidavit, as comes within the rule relied on, that an affidavit entitled cannot be read. It is not entitled in any cause as pending in this court.
As to the merits of the motion, however, clearly there was no payment. The writing was a mere acknowledgment that La Farge owed the costs ; and a request that they should be charged to him. To entitle him to an appeal, the party must comply strictly with the terms of the statute. The money must be actually paid.
Motion denied.